DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 01/31/2022. Claims 1-11 were pending. Claims 1 and 9 were amended. Claims 9-11 were withdrawn claims.  

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In line 3, line 7, lines 9-10, lines 14-15 of claim 1, the phrase “irregularly-shaped boundary” (occur four times) is subjective, vague and indefinite.  It is unclear from the claim what specific shape that applicants considered as “irregularly-shaped boundary”.  For purpose of examination, the examiner will interpret that any shape of the boundary will read on “irregularly-shaped boundary”.
	In line 1 and line 4 of claim 1, the phrase “irregularly-shaped display panel” (occurs two times) is subjective, vague and indefinite.  It is unclear from the claim what specific shape that applicants considered as “irregularly-shaped display panel”.  For purpose of examination, the examiner will interpret that any shape of the display panel will read on “irregularly-shaped display panel”.
	In line 1 of claim 2, the phrase “irregularly-shaped display panel” is subjective, vague and indefinite for the same reason as discussed above in claim 1.
	In lines 3-4 of claim 2, the phrase “irregularly-shaped boundary” is subjective, vague and indefinite for the same reason as discussed above in claim 1.
	In line 1 of claim 3, the phrase “irregularly-shaped display panel” is subjective, vague and indefinite for the same reason as discussed above in claim 1.
	In line 2 of claim 3, the phrase “irregularly-shaped boundary” is subjective, vague and indefinite for the same reason as discussed above in claim 1.
In line 1 of claim 4, the phrase “irregularly-shaped display panel” is subjective, vague and indefinite for the same reason as discussed above in claim 1.
	In line 3 of claim 4, the phrase “irregularly-shaped boundary” is subjective, vague and indefinite for the same reason as discussed above in claim 1.
	In line 1 of claim 5, the phrase “irregularly-shaped display panel” is subjective, vague and indefinite for the same reason as discussed above in claim 1.
	In line 2 of claim 5, the phrase “irregularly-shaped boundary” is subjective, vague and indefinite for the same reason as discussed above in claim 1.
In line 1 of claim 6, the phrase “irregularly-shaped display panel” is subjective, vague and indefinite for the same reason as discussed above in claim 1.
	In line 1 and line 2 of claim 7, the phrase “irregularly-shaped display panel” (occur two times) is subjective, vague and indefinite for the same reason as discussed above in claim 1.
In line 1 and line 2 of claim 8, the phrase “irregularly-shaped display panel” (occur two times) is subjective, vague and indefinite for the same reason as discussed above in claim 1.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-3 6, 8 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Go et al. (US 2019/0181387 A1).
Regarding to claim 1, Go discloses an irregularly-shaped display panel (DP), comprising a display region (DS-DA) and a non-display region (DS-NDA) surrounding the display region (Fig 2A-2B, paragraph 0083, wherein:
the non-display region includes at least one irregularly-shaped boundary (Fig 2B, Fig 3B, Fig 7A, Fig 7B);
the irregularly-shaped display panel includes a substrate and the substrate includes a base substrate (WS1) (Fig 3A-3C, paragraph 0091-0093);
the non-display region includes laser cutting trajectories corresponding to the at least one irregularly-shaped boundary (Fig 7A-7B, Fig 8A paragraph 0117-0120);
an orthographic projection of each of the laser cutting trajectories to the base substrate at least partially overlaps an orthographic projection of a corresponding irregularly-shaped boundary of the at least one irregularly-shaped boundary to the base substrate;
each of the laser cutting trajectories (CL-P) includes a cutting entry point and a cutting exit point at two ends thereof;
for each of the laser cutting trajectories, at least one of the cutting entry point and the cutting exit point does not overlapping with the boundary of the irregularly-shaped display panel and does not overlap the orthographic projection of the corresponding irregularly- shaped boundary to the base substrate (Fig 1B, 2A-2B, 3A-3B; Fig 7A and
the laser cutting trajectories are used as a laser cutting path when using a laser to cut the irregularly-shaped display panel (Fig 7A-7B, Fig 8A paragraph 0117-0120).
Regarding to claim 2, Go discloses for each of the laser cutting trajectories (CL-P), both the cutting entry point and the cutting exit point do not overlap the orthographic projection of the corresponding irregularly-shaped boundary to the base substrate panel (Fig 7A-7B, Fig 8A paragraph 0117-0120).
Regarding to claim 3, Go discloses the at least one irregularly-shaped boundary includes a straight-line boundary, a polyline boundary, an arcuate boundary, or a combination thereof panel (Fig 7A-7B, Fig 8A; paragraph 0117-0120).
Regarding to claim 6, Go discloses the substrate includes a first substrate and a second substrate opposite to the first substrate;
the laser cutting trajectories include first laser cutting trajectories on the first substrate and second laser cutting trajectories on the second substrate;
the first laser cutting trajectories and the second laser cutting trajectories are disposed in a one-to-one correspondence; and
an orthographic projection of each of the first laser cutting trajectories to the base substrate coincides with an orthographic projection of corresponding one of the second laser cutting trajectories (Fig 1A, 1B, Fig 3A, -3C, paragraph 0117-0120).
Regarding to claim 8, Go discloses the irregularly-shaped display panel is an organic light-emitting display panel; and the first substrate is an array substrate, and the second substrate is an opposite substrate; or the first substrate is an opposite substrate, and the second substrate is an array substrate (Fig 3A-3C, paragraph 0091-0094).

 8.	Claims 1-3 6-8 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Yug et al (US 2019/0369667 A1).
Regarding to claim 1, Yug discloses an irregularly-shaped display panel (DP), comprising a display region (DA) and a non-display region (NDA) surrounding the display region (paragraph 0048, wherein:
the non-display region includes at least one irregularly-shaped boundary (Fig 1-Fig 3);
the irregularly-shaped display panel includes a substrate and the substrate includes a base substrate (200);
the non-display region includes laser cutting trajectories corresponding to the at least one irregularly-shaped boundary (Fig 10;;
an orthographic projection of each of the laser cutting trajectories to the base substrate at least partially overlaps an orthographic projection of a corresponding irregularly-shaped boundary of the at least one irregularly-shaped boundary to the base substrate (Fig 10; , Fig 14-Fig 14
each of the laser cutting trajectories includes a cutting entry point and a cutting exit point at two ends thereof;
for each of the laser cutting trajectories, at least one of the cutting entry point and the cutting exit point does not overlap with the boundary of the irregularly-shaped display panel and does not overlap the orthographic projection of the corresponding irregularly- shaped boundary to the base substrate (Fig 13-Fig 14); and
the laser cutting trajectories are used as a laser cutting path when using a laser to cut the irregularly-shaped display panel (Fig 10, Fig 13-14, paragraph 0012, 0060, 104-0107, 0110, 0117-0125).
Regarding to claim 2, Yug discloses for each of the laser cutting trajectories both the cutting entry point and the cutting exit point do not overlap the orthographic projection of the corresponding irregularly-shaped boundary to the base substrate panel (Fig 7A-7B, Fig 8A, Fig 10, Fig 13-Fig 14, paragraph 0117-0120).
Regarding to claim 3, Yug discloses the at least one irregularly-shaped boundary includes a straight-line boundary, a polyline boundary, an arcuate boundary, or a combination thereof panel (Fig 10, Fig 11, Fig 13-Fig 14, paragraph 0012, 0060, 104-0107, 0110, 0117-0125).
Regarding to claim 6, Yug discloses the substrate includes a first substrate and a second substrate opposite to the first substrate;
the laser cutting trajectories include first laser cutting trajectories on the first substrate and second laser cutting trajectories on the second substrate;
the first laser cutting trajectories and the second laser cutting trajectories are disposed in a one-to-one correspondence; and
an orthographic projection of each of the first laser cutting trajectories to the base substrate coincides with an orthographic projection of corresponding one of the second laser cutting trajectories (Fig 1A, Fig 4, Fig 5, Fig 6A-6B, Fig 8A-Fig 8B).
Regarding to claim 7, Yug discloses the irregularly-shaped display panel is a liquid-crystal display panel; and the first substrate is an array substrate, and the second substrate is a color film substrate; or the first substrate is a color film substrate, and the second substrate is an array substrate (Fig 3A-3C, Fig 4-Fig 5, Fig 6A-6B, Fig 8A-8B; paragraph 0045-0054).
Regarding to claim 8, Yug discloses the irregularly-shaped display panel is an organic light-emitting display panel; and the first substrate is an array substrate, and the second substrate is an opposite substrate; or the first substrate is an opposite substrate, and the second substrate is an array substrate (Fig 3A-3C, Fig 4-Fig 5, Fig 6A-6B, Fig 8A-8B; paragraph 0045-0054).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Go (US 2019/0181387 A1) as applied to claims 1-3, 6, 8 above, and further in view of Lai (US 2020/0142446 A1).
Regarding to claim 4, Go fails to disclose for each of the laser cutting trajectories, a minimum distance D1 between the cutting entry point and the corresponding irregularly-shaped boundary is larger than or equal to 50 µm.  Regarding to claim 5, Go fails to disclose for each of the laser cutting trajectories, a minimum distance D2 between the cutting exit point and the corresponding irregularly-shaped boundary is larger than or equal to 50 µm.  However, Go clearly discloses for each the laser cutting trajectories, a minimum distance between the cutting entry point and the corresponding irregularly-shaped boundary is some distance greater than 0 µm.  Go also discloses for each the laser cutting trajectories, a minimum distance between the cutting exit point and the corresponding irregularly-shaped boundary is some distance greater than 0 µm.  Lai discloses  for each of the laser cutting trajectories, a minimum distance D2 between the cutting entry point and the corresponding irregularly-shaped boundary is larger than 2 mm (paragraph 0038; Lai’s claim 2, claim 7, Fig 1, read on applicant’s range of larger than or equal to 50 µm). Lai also discloses for each of the laser cutting trajectories, a minimum distance D2 between the cutting exit point and the corresponding irregularly-shaped boundary is larger than 2 mm  (paragraph 0038; Lai’s claim 2, claim 7, Fig 1, read on applicant’s range of larger than or equal to 50 µm).  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal minimum distance between the cutting entry point and the corresponding irregularly-shaped boundary; or to obtain optimal minimum distance between the cutting exit point and the corresponding irregularly-shaped boundary because it has been held that determination of workable range is not considered inventive.

12.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yug (US 2019/0369667 A1) as applied to claims 1-3, 6-8 above, and further in view of Lai (US 2020/0142446 A1).
Regarding to claim 4, Yug fails to disclose for each of the laser cutting trajectories, a minimum distance D1 between the cutting entry point and the corresponding irregularly-shaped boundary is larger than or equal to 50 µm.  Regarding to claim 5, Yug fails to disclose for each of the laser cutting trajectories, a minimum distance D2 between the cutting exit point and the corresponding irregularly-shaped boundary is larger than or equal to 50 µm.  However, Yug clearly discloses for each the laser cutting trajectories, a minimum distance between the cutting entry point and the corresponding irregularly-shaped boundary is some distance greater than 0 µm (Fig 10, Fig 13-14). Yug also discloses for each of the laser cutting trajectories, a minimum distance between the cutting exit point and the corresponding irregularly-shaped boundary is some distance greater than 0 µm (Fig 10, Fig 13-Fig 14).  Lai discloses  for each of the laser cutting trajectories, a minimum distance D2 between the cutting entry point and the corresponding irregularly-shaped boundary is larger than 2 mm (paragraph 0038; Lai’s claim 2, claim 7, Fig 1, read on applicant’s range of larger than or equal to 50 µm). Lai also discloses for each of the laser cutting trajectories, a minimum distance D2 between the cutting exit point and the corresponding irregularly-shaped boundary is larger than 2 mm  (paragraph 0038; Lai’s claim 2, claim 7, Fig 1, read on applicant’s range of larger than or equal to 50 µm).  In the absence of unexpected result, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal minimum distance between the cutting entry point and the corresponding irregularly-shaped boundary; or to obtain optimal minimum distance between the cutting exit point and the corresponding irregularly-shaped boundary because it has been held that determination of workable range is not considered inventive.
Response to Arguments
13.	Regarding to previous ground under 35 U.S.C 112(b), the applicants stated “Applicant submits that one with ordinary skill in the art would understand the term “irregularly-shaped display panel” and “irregularly-shaped boundary” as recited in claims 1-8, according to the Drawings and the description in the Specification. Applicant further submits that the irregularly-shaped display panel is usually formed by cutting a regular rectangular display panel to form the irregularly-shaped display panel with an appropriate size and shape. (See paragraph [0025] of the Specification of the instant invention) Similarly, the irregularly-shaped boundary is the boundary formed in the process of cutting the regular rectangular display panel. Applicant respectfully submits that “irregularly-shaped display panel” and “irregularly- shaped boundary” are well defined and the rejections under U.S.C. §112(b) or pre-AIA  35 U.S.C. §112, second paragraph, are moot. Accordingly, withdrawal of rejections of claims 1-8 under 35 U.S.C. §112 is respectfully requested.”  
The examiner disagrees.  It is noted that the features upon which applicant relies on (i.e. irregularly-shaped display panel usually formed by cutting a regular rectangular display panel to form the irregularly-shaped display panel with an appropriate size and shape) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, it appears that the Figures 1-8 of applicant’s invention show a irregularly-shaped display panel having plurality of curved corners.  A rectangular-shaped display panel as argued by applicants cannot have any curve corner because by definition a “rectangular” shaped must have 4 right-angle corners (See evidence via https://web.archive.org/web/20170304083033/https://en.wikipedia.org/wiki/Rectangle ).  Thus, the examiner still maintained the previous ground of rejection under 35 U.S.C 112(b).
Regarding to previous ground of rejection under 35 U.S.C 102, the applicants stated:
“Applicant respectfully submits that Go does not teach or suggest recited elements of the independent claim 1. For example, Go fails to teach or suggest at least 
for each of the laser cutting trajectories, at least one of the cutting entry point and the cutting exit point does not overlap with a boundary of the irregularly-shaped display panel and does not overlap the orthographic projection of the corresponding irregularly-shaped boundary to the base substrate 
as recited in the independent claim 1 (emphasis added). -9-

    PNG
    media_image1.png
    421
    825
    media_image1.png
    Greyscale

 FIG. 7A, reproduced from Go

Applicant submits that Go discloses “[t]he preliminary-display panel DP-P may be formed to include a preliminary-concave region DP-CCP (see FIG. 7B) corresponding to the concave region SM-CC of the preliminary-sealing element SM-P. In some embodiments, the cutting line CL-P may be set in such a way that it is continuously extended from the curved regions SM-PC of the preliminary-sealing element SM-P to cross the second rectilinear region SM-PS2 of the preliminary-sealing element SM-P, and then, the laser source LS may be used to cut the preliminary-display substrate DS-P and the preliminary-encapsulation substrate ES-P along the cutting line CL-P.” (See Go, paragraph [0120]) As shown in above FIG. 7A, reproduced from Go, the cutting line CL-P (alleged as the irregularly-shaped boundary) has two end points (alleged as the cutting entry point and the cutting exit point) connecting with the boundary of the display panel (alleged as the boundary of the irregularly-shaped display panel), respectively. In other words, two end points (alleged as the cutting entry point and the cutting exit point) of the cutting line CL-P (alleged as the irregularly-shaped boundary) are both overlapping with the boundary of the display panel (alleged as the boundary of the irregularly- shaped display panel). 
Thus, Go does not teach “for each of the laser cutting trajectories, at least one of the cutting entry point and the cutting exit point does not overlap with a boundary of the irregularly-shaped display panel and does not overlap the orthographic projection of the corresponding irregularly-shaped boundary to the base substrate” as recited in claim 1.”
	The examiner strongly disagrees.  As shown in Figure 7A, Go clearly teaches that at least one of the cutting entry point and the cutting exit point does not overlapping with a boundary of the irregularly-shaped display panel and does not overlapping the orthopedic projection of the corresponding irregular-shaped boundary to the base substrate because the entry point of the laser beam (LS) is located at the intersection of the dotted line of the laser source (LS) and an horizonal straight of the display panel, wherein the boundary of the irregularly-shaped display panel (CL-P) is a curve line position inside or below the horizontal straight line.  Please See a top right portion of Figure 7A as shown below with an additional arrow symbol insert by the examiner to show the entry point or exit point of the laser beam (LS) in Go reference.

[AltContent: arrow]	
    PNG
    media_image2.png
    160
    146
    media_image2.png
    Greyscale

Further in paragraph [0119], Go wrote “In some embodiments, the laser source LS may be used to form a plurality of holes (hereinafter, a hole line) in the preliminary-display substrate DS-P and the preliminary-encapsulation substrate ES-P along a curved cutting line CL-P. If an external force is exerted, the preliminary-display substrate DS-P and the preliminary-encapsulation substrate ES-P may be partially cut along the curved hole line.  The preliminary-display substrate DS-P and the preliminary-encapsulation substrate ES-P, which are cut along the hole line, may be formed to have an uneven side surface.”  Thus, the examiner still maintains the previous ground of rejection under 35 U.S.C 102 as anticipated by Go.
	Regarding to previous ground of rejection under 35 U.S.C 102 as being anticipated by Yug, the applicants stated “Applicant respectfully submits that Yug does not teach or suggest above recited elements of the independent claim 1.
Applicant submits that Yug discloses “[s]pecifically, referring to FIG. 13, it is possible to perform a second laser processing of forming the curved portion in the object 2000 to be processed by applying the first laser light L2 onto the object to be processed 2000. Here, the second laser processing may include, for example, applying a second laser light L2 having low energy onto the object 2000 to be processed repetitively m times (where m is a natural number) by moving the second laser light L2 at a relatively high speed to the object 2000 to be processed in which the processing of the linear portion SA is completed.” (See Yug, paragraph [0127]) As shown in above FIG. 13, reproduced from Yug, the second laser light L2 is performed along a contour repeatedly on the object 2000. Yug has no indication about the relative locations of the cutting entry point or the cutting exit point of the second laser light L2 with respect to the boundary of the alleged display panel.
Therefore, the amended independent claim 1 and similarly amended independent claims 9, as well as their dependent claims 2-8 and 10-11, are allowable over Yug under 35 U.S.C. 102”
The examiner strongly disagrees.  As shown in Figure 13, the top curve portion of the laser light beam (exit point) L2 and the bottom curve portion of the laser light beam L2 (entry point) does not overlapping with a boundary of the irregular-shaped display panel (SA) and does not overlap the orthographic projection of the corresponding irregularly-shaped boundary to the base substrate (See Fig 13 below with additional two arrow symbols insert by the examiner to show entry point and exit point for laser L2).  It is noted that only the middle curve portion of the laser light L2 match with the boundary of the irregularly-shaped display panel.  
Thus, Yug  teach “for each of the laser cutting trajectories, at least one of the cutting entry point and the cutting exit point does not overlap with a boundary of the irregularly-shaped display panel and does not overlap the orthographic projection of the corresponding irregularly-shaped boundary to the base substrate” as recited in claim 1.
Thus, the examiner still maintains the previous ground of rejection under 35 U.S.C 102 as being anticipated by Yug.

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    516
    458
    media_image3.png
    Greyscale

Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713